Citation Nr: 0704791	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  99-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sinusitis, to 
include as secondary to a dental condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1985 to May 1986 and from June 1987 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
depression and sinusitis.  

This case was remanded by the Board in March 2006 for 
additional evidentiary development.  This was accomplished, 
and in September 2006 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the veteran's claims for entitlement 
to service connection for depression and sinusitis.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In an October 2002 rating decision, the RO denied entitlement 
to post traumatic stress disorder (PTSD) and systemic lupus 
erythematous.  The veteran filed a notice of disagreement 
with that decision, and a statement of the case was issued in 
March 2005.  The veteran did not file a timely substantive 
appeal, and those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A.  7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a June 2005 rating decision, the RO granted service 
connection for total hysterectomy with bilateral salpingo-
oophorectomy, as well as special monthly compensation based 
on the anatomical loss of a creative organ.  The veteran has 
not expressed disagreement with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In March 2006, the Board denied the veteran's claims for 
entitlement to a compensable disability rating for a service-
connected ovarian cyst; and entitlement to service connection 
for a dental condition, anitcardiolipin syndrome, ear 
infections and a foot disability.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2006). 

In a September 2006 rating decision, the AMC granted the 
veteran's claims of entitlement to service connection for 
bicepital tendonitis with possible SLAP lesion of left 
shoulder; and migraine headaches.  She has not expressed 
disagreement with that decision.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that depression currently exists.

2.  The competent medical evidence of record does not support 
a finding that sinusitis currently exists.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

2.  Sinusitis was not incurred in or aggravated by active 
military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
depression and sinusitis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 30, 2001, including evidence "of a relationship 
between your current disability and an injury, disease or 
event in service."  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
April 2001 letter, an additional letter from the RO dated 
October 2, 2003 and a letter from the AMC [issued subsequent 
to the Board's March 2006 remand] dated April 4, 2006, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  

Specifically, the veteran was advised in the April 2006 
letter that VA would assist her with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the April 2006 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the October 2003 and April 2006 letters were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
such so that the RO could obtain private records on her 
behalf.  

The October 2003 and April 2006 letters further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis in 
originals].  

The veteran was also advised in the April 2006 VCAA letter 
that a VA examination was being scheduled to make a decision 
on her claims and she would be notified as to the date and 
time of said examination [such was accomplished in May 2006].

Finally, the Board notes that the April 2006 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.
 
Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
June 1998.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in June 1998 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the April 2001, October 2003 and April 2006 VCAA letters and 
her claims were readjudicated in the September 2006 SSOC, 
after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  See Mayfield v. Nicholson, No. 02-1077 
(December 21, 2006), slip opinion at 5-6 [A SSOC that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision].  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider her 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the AMC dated 
April 4, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed depression and 
sinusitis.  In other words, any lack advisement as to those 
two elements is meaningless, because disability ratings and 
effective dates were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disabilities.  
As explained above, she has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  Because as discussed below the Board is 
denying the veteran's claims, elements (4) and (5) remain 
moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded VA 
examinations in March 1998 and May 2006 [per the Board's 
remand instructions].  The report of these examinations 
reflect that the examiners reviewed the veteran's past 
medical history, recorded her current complaints, conducted 
appropriate physical and psychiatric examinations and 
rendered diagnoses and opinions.   

The veteran mentioned in VA outpatient notes dated in 1998 
that she had applied for Social Security Administration (SSA) 
benefits.  The RO completed an inquiry for SSA records 
pertaining to the veteran in October 2002, the result of 
which was negative.  Indeed, the veteran has not indicated in 
any of her correspondence with the RO that she has been 
awarded SSA benefits.  No further action is required of VA.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that either depression or 
sinusitis is currently present.  The May 2006 VA examiner, 
who reviewed the veteran's claims folder and noted her prior 
history of depression, found the veteran's depression to be 
"in complete remission."  Indeed, the veteran herself 
reported to the examiner that she was no longer depressed and 
was not taking any medications for depression.  

To the extent that there may be a past history of depression, 
this is not sufficient to support a claim.  A current 
diagnosis is required.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  
Moreover, the May 2006 VA examiner found that the past 
episodes of depression were not related to the veteran's 
military service.   

With respect to the veteran's claimed sinusitis, the May 2006 
VA examiner, who reviewed the veteran's claims folder and 
noted a prior diagnosis in the record, found no evidence of 
current sinusitis.  Specifically, X-rays of the sinuses 
completed during the examination were normal, as was a CT 
scan of the sinuses completed in September 2005.  The 
examiner further stated: "It is my opinion that this 
veteran's symptoms most likely arise as a result of nasal 
allergies and are not due to sinusitis as she claims."  

To the extent that the veteran herself contends that she has 
depression and sinusitis, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of her depression 
and sinusitis claims are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.  

In the absence of any currently diagnosed depression or 
sinusitis, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

The Board observes in passing that the veteran has claimed 
service connection for sinusitis on both a direct and as 
secondary to a dental condition.  In the absence of a 
currently diagnosed disability, either contention fails.  
Moreover, the Board specifically denied service connection a 
dental condition in its March 2006 decision, so service 
connection on a secondary basis would be unwarranted even if 
sinusitis existed. 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of current diagnoses service 
connection for depression and sinusitis is not warranted.  A 
preponderance of the evidence is against the claims, and the 
benefits sought on appeal are accordingly denied.


ORDER

Service connection for depression is denied.

Service connection for sinusitis, to include on a secondary 
basis, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


